United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1197
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Jesus Ramon Zaragoza

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                         Submitted: December 14, 2020
                             Filed: January 13, 2021
                                [Unpublished]
                                ____________

Before GRUENDER, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       Jesus Ramon Zaragoza pleaded guilty to one count of conspiracy to distribute
at least 500 grams of a mixture or substance containing methamphetamine. See
generally 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A); 846. Zaragoza had a total offense
level of 33, a criminal-history category of II, and a resulting advisory sentencing
guidelines range of 151 to 188 months’ imprisonment. The district court 1 sentenced
him to 151 months’ imprisonment. Zaragoza appeals, challenging the substantive
reasonableness of his sentence. We affirm.

       Zaragoza claims that the district court imposed a substantively unreasonable
sentence that was greater than necessary and greater than the sentences of his
codefendants, causing unwarranted sentencing disparity. When imposing a
sentence, “[t]he court shall impose a sentence sufficient, but not greater than
necessary, to comply with the purposes set forth in” 18 U.S.C. § 3553(a)(2). 18
U.S.C. § 3553(a). Section 3553(a)(2) instructs the court to consider the seriousness
of the offense; promotion of respect for the law; just punishment for the offense;
deterrence to criminal conduct; protection of the public; and the most effective
provision of needed training, medical care, or other correctional treatment to the
defendant.

        Zaragoza’s challenge that his sentence is greater than necessary is a challenge
to the substantive reasonableness of the sentence. See Holguin-Hernandez v. United
States, 589 U.S. ---, 140 S. Ct. 762, 766-67 (2020) (holding that arguing that a
sentence is “greater than necessary” is a challenge to the substantive reasonableness
of the sentence). “[T]he substantive reasonableness of [a] sentence imposed [is
reviewed] under an abuse-of-discretion standard.” Gall v. United States, 552 U.S.
38, 51 (2007). “When conducting this review,” we “take into account the totality of
the circumstances . . . .” Id. “Sentencing courts have wide discretion to weigh the
§ 3553(a) factors.” United States v. Donahue, 959 F.3d 864, 867 (8th Cir. 2020)
(internal brackets and ellipses omitted). “A sentencing court abuses its discretion if
it fails to consider a relevant factor that should have received significant weight,
gives significant weight to an improper or irrelevant factor, or considers only the
appropriate factors but commits a clear error of judgment in weighing those factors.”
United States v. Johnson, 812 F.3d 714, 715 (8th Cir. 2016) (per curiam). “A


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-
sentence within the Guidelines range is presumptively reasonable.” United States v.
Harris, 964 F.3d 718, 725 (8th Cir. 2020).

       Zaragoza argues that his sentence was greater than necessary because the
Presentence Investigation Report stated that he had no control over others in the
conspiracy and because at sentencing the Government conceded that Zaragoza was
the least culpable of the conspirators. He also argues that his sentence was greater
than necessary because his coconspirators were sentenced to fewer months’
imprisonment than he was.

       Here, Zaragoza was sentenced to 151 months’ imprisonment, the bottom end
of his guidelines range of 151 to 188 months’ imprisonment, making his sentence
presumptively reasonable. Id. During sentencing, the court noted that in fashioning
Zaragoza’s sentence it had considered each of the § 3553(a) factors, mentioned
many of them expressly, and emphasized the “staggering amount of
methamphetamine” involved. The district court had wide discretion to fashion an
appropriate sentence for Zaragoza, and it did not abuse this discretion in weighing
the § 3553(a) factors and giving him a sentence at the bottom end of his guidelines
range. See Donahue, 959 F.3d at 867. This is true even in light of the mitigating
factors identified by Zaragoza; namely, that he was the least culpable of the
codefendants and had no control over others in the conspiracy.

      The sentencing disparity between Zaragoza and his two codefendants was not
unwarranted because Zaragoza was not similarly situated to his codefendants. See
United States v. Plaza, 471 F.3d 876, 880 (8th Cir. 2006) (“[When codefendants] are
not similarly situated, . . . the district court does not need to sentence the[m] . . . to
the same length of imprisonment to avoid an unwarranted sentencing disparity.”).
One of his codefendants cooperated with the government and received a lower
sentence. “A defendant’s cooperation with the government is a legitimate basis for
sentencing disparity.” United States v. Chaika, 695 F.3d 741, 746 (8th Cir. 2012).
The other codefendant had the same criminal-history category as Zaragoza but,
unlike Zaragoza, successfully argued that his criminal-history score was overstated


                                           -3-
and therefore received a lower sentence. A “district court is not obligated to ensure
parity among co-defendants with different criminal histories.” United States v.
Anderson, 158 F. App’x 750, 751 (8th Cir. 2005) (per curiam). Therefore, Zaragoza
was not similarly situated to either of his codefendants, and the district court did not
abuse its discretion by sentencing him to a longer term of imprisonment.

       Because the district court did not abuse its discretion in sentencing Zaragoza
to the bottom end of his guidelines range, we affirm.
                       ______________________________




                                          -4-